Citation Nr: 0505324	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-15 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 6, 1998, 
for polycystic kidney disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
October 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina that granted service connection for polycystic 
kidney disease and established an effective date of June 16, 
1998.  A subsequent rating decision established a corrected 
effective date of April 6, 1998.

The Board notes that in a December 2002 rating decision, the 
RO determined that there was no clear and unmistakable error 
in a September 26, 1995 rating decision that denied the 
veteran's original claim of entitlement to service connection 
for polycystic kidney disease.  The veteran did not submit a 
notice of disagreement in response to that rating decision.  
The Board therefore concludes that the issue is not in 
appellate status.

The veteran testified before a hearing officer at the RO in 
October 2003.  A transcript of that hearing has been 
associated with the record.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The RO denied entitlement to service connection for a 
kidney condition in a September 1995 rating decision; the 
veteran submitted a notice of disagreement but did not 
perfect his appeal.

3.  The veteran's application to reopen his claim of 
entitlement to service connection polycystic kidney disease 
was received in April 1998; the RO subsequently granted 
reopening of the claim based on new and material evidence 
other than service department records, and granted the claim 
of entitlement to service connection.

CONCLUSION OF LAW

The criteria for an effective date earlier than April 6, 
1998, for the award of service connection for polycystic 
kidney disease have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran's request to reopen his claim was received in 
April 1998.  A letter notifying him of his rights in the 
appellate process was issued in October 2001.  In May 2002 
rating action, the RO granted service connection for 
polycystic kidney disease and established June 16, 1998 as 
the effective date for that benefit.  A December 2002 rating 
decision correctly indicated April 6, 1998 as the effective 
date for service connection.  A timely notice of disagreement 
(NOD) to the effective date was received, and this appeal 
ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003. In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

In any event, both private and VA medical records have been 
associated with the record.  The veteran was afforded a 
hearing before the RO hearing officer.  He has submitted 
numerous statements in support of his claim.  Moreover, an 
August 2004 statement from the veteran indicates that he had 
no additional evidence to provide and requested that his 
appeal be forwarded to the Board.

Factual Background

As noted above, service connection for a kidney condition was 
initially denied in September 1995.  The evidence of record 
at that time included the veteran's service medical records.  
They are negative for any diagnosis, complaint or abnormal 
finding pertaining to the veteran's renal functioning.  They 
do, however, indicate that the veteran was placed on physical 
profile for chronic lumbosacral strain.  The October 1971 
report of separation physical examination indicates that the 
veteran's spine was normal.  

The record also contained a VA discharge summary indicating 
that the veteran was hospitalized in February 1994.  The 
summary states that polycystic kidney disease was discovered 
during a workup for abdominal and back pain in 1979.  The 
discharge diagnoses included polycystic kidney disease and 
renal insufficiency.  

The veteran submitted his claim to reopen in April 1998.  In 
a June 1998 statement, the veteran stated that he had been 
evaluated for a low back injury in service.  He related that 
he had been diagnosed with polycystic kidney disease, which 
was believed to have caused his back pain.  He pointed out 
that the September 1995 rating decision and statement of the 
case cited 1969 as the date of his diagnosis with polycystic 
kidney disease.

Subsequently obtained evidence includes treatment reports 
from The Memorial Hospital.  The veteran was treated for an 
abscess on his buttock in December 1972.  A November 1977 
treatment note indicates the veteran's report of abdominal 
and chest pain, and spitting up blood.  The report of an 
August 1980 renal flow study indicates that abnormal activity 
was present, but does not provide a diagnosis.  A September 
1980 renal ultrasound indicated the presence of multiple 
cysts, and provided a diagnosis of adult polycystic disease.  
A February 1981 hospitalization report indicates chronic 
intermittent low back pain secondary to polycystic kidneys.

The veteran was seen at the Bowman Gray School of Medicine of 
Wake Forest University in July 1983.  Impressions included 
polycystic kidney disease.

Records from Danville Regional Medical Center for the period 
from November 1992 to April 1994 reveal that the veteran was 
hospitalized for uncontrolled hypertension and nausea with 
vomiting.  

In January 1998, the veteran was hospitalized at a VA 
facility for treatment of a hemorrhagic rupture of a 
polycystic kidney.  The discharge summary indicates that he 
underwent kidney transplant in 1994.  

The veteran testified via videoconferencing technology before 
a Veterans Law Judge in August 2000.  He stated that he had 
experienced back problems during basic training, and that he 
had been treated at a VA Medical Center in early 1972 for low 
back complaints.  He testified that he had not become aware 
of his polycystic kidney disease until 1979, but that he had 
been treated for a urinary tract infection in 1972 or 1973.  

A VA fee basis examination was conducted in April 2002.  The 
examiner diagnosed polycystic kidney disease with subsequent 
renal failure.  He noted that the disease developed as a 
result of a genetic predisposition.  He opined that it was 
less likely than not that he disease was due to the veteran's 
military service, but that it was as likely as not that the 
condition actually started during the veteran's military 
service.  

The RO granted service connection for polycystic kidney 
disease in May 2002.  In his August 2002 notice of 
disagreement, the veteran argued that the effective date 
should be no later than March 1995, the date of his original 
claim for kidney disease.  He maintained that the fee basis 
examiner had concluded that the disease had started during 
service, and that VA had failed to pursue the issues at hand 
in a timely fashion during the initial adjudication of his 
claim.

The veteran was afforded a hearing before an RO hearing 
officer in October 2003.  He argued that his kidney disease 
had been misdiagnosed from the beginning.  He maintained that 
he had the disease as early as his military service, and if 
the proper testing had been performed, it would have been 
detected.  He also pointed out that a typographical error had 
been made in the original 1995 rating decision, indicating 
that the initial diagnosis of polycystic kidney disease had 
been made in 1969.  

VA treatment records indicate that the veteran underwent left 
simple nephrectomy in November 2003 and right simple 
nephrectomy in February 2004.

In a March 2004 supplemental statement of the case, the RO 
indicated that the 1995 rating decision contained a 
typographical error, and that the year of initial diagnosis 
had actually been 1979.

An April 2004 statement from the veteran indicates his belief 
that he was misdiagnosed in service, and that his back pain 
had been caused by his kidney problems.

Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

The veteran essentially contends that his polycystic kidney 
disease was misdiagnosed in service as a back disorder.  He 
maintains that the effective date for his award of 
entitlement to service connection should be the date of 
receipt of his original claim in 1995.  He points out that he 
had back pain in service, and that those symptoms were 
actually manifestations of his kidney disease.  However, the 
date at which the veteran began to suffer from symptoms of 
kidney disease is not at issue in this case.

The pertinent and undisputed facts in this case are that the 
veteran was properly notified of the September 1995 rating 
decision denying service connection for a kidney disorder.  
While he submitted a notice of disagreement in response to 
that denial, he did not perfect his appeal.  His application 
to reopen the claim was not received until April 6, 1998, and 
this application to reopen was eventually granted on the 
basis of new and material evidence other than service 
department records.  Under the law, the earliest possible 
effective date and the appropriate effective date in this 
case is the date of receipt of the reopened claim.

ORDER

Entitlement to an effective date earlier than April 6, 1998 
for polycystic kidney disease is denied.


	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


